Title: Report on the Petition of Thomas Jenkins and Sons, [27 January 1794]
From: Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, January 27, 1794Communicated on January 29, 1794]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury to whom was refered by the House of Representatives the petition of Thomas Jenkins & sons respectfully makes therupon the following report.
It appearing by information from the Collector of New York, that the facts stated in the petition are true, and that the delay which happened beyond the time allowed by law did not exceed ninety days, it is in the opinion of the Secretary, reasonable, that the petitioners should be relieved from the consequences which would attend the entry of the vessel without a competent Register, upon the Condition of their proceeding forthwith to obtain a new Register on the terms prescribed by Law. Some degree of inconvenience, as a motive to punctuality, ought, in most cases to attend an omission to comply with the Laws, where Compliance was practicable, though there may not have been such a degree of negligence as ought to involve material suffering or loss.
The Secretary takes the occasion to remark, that the term of ninety days allowed for transmitting the oaths of absent owners, is not, in all cases sufficient. The registry may be at one, and the residence of an owner at another extremity of the United States, so that accidental circumstances may sometimes render a compliance with the law impracticable. To avoid inconvenience in such cases to individuals and to the Legislature, it would seem advisable to prolong the term either generally or according to distance.
which is respectfully submitted.

Alexander HamiltonSecy. of the Treasury
Treasury DepartmentJanuary 27th. 1794.

